Citation Nr: 0813836	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-00 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for obesity and other 
hyperalimentation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1989 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied service connection for obesity.  

This case was previously before the Board in July 2006 at 
which time it was remanded for additional evidentiary 
development.  The development requested in that Remand has 
been undertaken to the extent possible and the case has 
returned to the Board and is ready for appellate 
consideration.  

It appears that the veteran may be seeking service connection 
for a gastrointestinal disorder.  This matter is referred to 
the RO for clarification and action as appropriate.


FINDINGS OF FACT

Obesity is a congenital or developmental disorder; there is 
no current disease or disability diagnosed in this case which 
primarily manifests as obesity.


CONCLUSION OF LAW

Service connection for obesity is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this case, a duty to assist letter was 
issued in August 2006, after the initial adjudication and 
denial of the claim on appeal in May 2003.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, such notice 
was provided in the August 2006 letter.

In this case it is clear that the duty to notify was not 
fully satisfied prior to the initial unfavorable decision on 
the claim by the Agency of Original Jurisdiction (AOJ).  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in August 2006 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  The 
RO then issued a Supplemental SOC (SSOC) in October 2007 
which included information on how disability ratings and an 
effective date for the award of benefits are assigned, and 
addressed other notice elements as well.  The actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  The appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and been given ample time to 
respond.  The AOJ also readjudicated the case by way of the 
SSOC issued in October 2007 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
necessary development has been accomplished, and appellate 
review may proceed without prejudice to the appellant. See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained VA and private treatment records dated 
between 1993 and 2007.  In this case, an examination was 
specifically provided to include an opinion addressing the 
obesity claim and its relationship to service and to any 
other currently manifested disease or disability.  
Significantly, neither the appellant nor his representative 
has identified (and the record does not otherwise indicate) 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In a 
Board remand of July 2006, it was requested that a 
gastrointestinal evaluation conducted in August 2003 be 
sought for addition in the record.  An August 22, 2003 
nursing note is on file, but an evaluation was not among the 
VA records obtained for the file dated in 2002 and 2003.  
Accordingly, any additional evidence dated in August 2003, if 
it in fact exists, still remains at large.  However, as a 
practical matter the disposition of this case is based upon 
legal/statutory interpretation and not factual analysis.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran filed his original service connection claim for 
obesity in November 2002. 

The service medical records include an enlistment examination 
report of November 1988 which revealed that the veteran was 
5'10" and weighed 230.  His build was described as heavy, 
but not obese.  The summary of defects indicated that the 
veteran had 25 percent body fat and that the maximum 
allowable was less than 26 percent.  A weight control 
evaluation record dated in June 1991 showed that the 
veteran's weight was 235, his body fat percentage was 30, and 
that he was assessed as being obese.  A separation 
examination report is not on file.  

The file contains a decision of the Social Security 
Administration (SSA) dated in July 2002 which reflects that 
disability benefits were granted from December 2001, based on 
a finding that the veteran was disabled due to obesity and 
other hyperalimentation.  A medical report for SSA purposes 
was conducted by Dr. I. in June 2002.  At that time, the 
veteran's weight was 387 pounds.  The diagnostic impressions 
included morbid obesity and chronic repetitive abdominal 
infections.  

Private medical records from Jefferson Hospital dated in 
September and October 1993 reflect that the veteran underwent 
appendectomy in 1993 for perforated appendicitis with 
peritonitis.  At that time, his weight was listed as 350 
pounds.  

VA medical records include show that the veteran underwent 
ventral hernia repair in February 2002.  That the veteran was 
seen for a general surgery consult in July 2002 at which time 
his weight was recorded as 408, and it was noted that he had 
lost about 50 pounds.  The veteran underwent incisional 
hernia repair in August 2002.  

When examined by VA in February 2003 for intestinal 
disorders, the veteran's weight was 428 pounds and the 
abdomen was described as morbidly obese.  No diagnosis was 
made at that time and a gastrointestinal workup and follow-up 
was recommended.

The veteran underwent a VA examination in August 2007 at 
which time the claims folder was reviewed.  The report 
indicated that the veteran had a long history of obesity and 
that it ran in his family.  The veteran had multiple 
complaints unrelated to hypothyroidism, insulinoma, or 
Cushing's syndrome.  The veteran weighed 458.7 pounds on 
examination.  An assessment of exogenous obesity without 
evidence of underlying pathology was made.  The examiner, an 
endocrinologist, opined that he could not find any evidence 
that the condition was incurred in or aggravated by active 
service.  
Legal Analysis

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 
Vet. App. 341, 346 (1999).

The term "disability" means an impairment of earning 
capacity resulting from a disease or injury.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  "Injury" is defined as 
"damage inflicted on the body by an external force."  See 
Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) 
(citing Dorland's Illustrated Medical Dictionary 901 (29th 
ed. 2000)).  "Disease" means "any deviation from or 
interruption of the normal structure or function of a part, 
organ, or system of the body."  Id. at 1384 (citing 
Dorland's at 511).

The evidence clearly establishes that obesity was first noted 
in service, but not upon enlistment.  On enlistment the 
veteran's weight was 230, and his build was described as 
heavy, but not obese.  The summary of defects indicated that 
the veteran had 25 percent body fat and that the maximum 
allowable was less than 26 percent.  However, by June 1991, 
the veteran's weight and body fat had increased and he was 
assessed as being obese.  It is not clear whether the veteran 
had a discharge examination, but it was not in the SMRs. 

Treatment records, both private and VA, show continued 
reports and diagnoses of obesity since service.  Private 
medical records dated in September and October 1993 reflect 
that the veteran weighed about 350 pounds at that time.  When 
examined by VA in August 2007, he weighed 458 pounds and 
exogenous obesity, without evidence of underlying pathology, 
was diagnosed.  

It is undisputed that there is a current finding of obesity, 
and that obesity was first noted in service.  However, 
service connection is not warranted because obesity is not 
recognized by VA as a disease or disability for which service 
connection may be granted on a direct basis.  Rather, obesity 
is a developmental or congenital condition which is 
specifically excluded by regulation, and is not subject to 
service connection.  38 C.F.R. § 3.303(c).

The Board finds that obesity, in and of itself, is not a 
disease or disability subject to service connection.  
Instead, VA treats obesity as a sign or symptom of disease or 
disability, and considers it in assigning rating evaluations 
where appropriate.  Weight gain is considered in evaluating 
diseases such as Cushing's syndrome or various thyroid 
disorders.  In these instances, it is not obesity which is 
service connected, it is the underlying disease.  Symptoms 
alone, without a finding of an underlying disorder, cannot be 
service connected.  Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  Here, there is no medical evidence of 
any underlying service connected disease or disability which 
has resulted in obesity, as clarified by the diagnosis made 
upon VA examination conducted in August 2007.  Moreover, at 
that time, the VA examiner reported that although the veteran 
had multiple complaints on examination, these were unrelated 
to hypothyroidism, insulinoma, or Cushing's syndrome.  
Without underlying pathology, VA has not recognized obesity 
as a disease entity for purposes of compensation.  See 38 
C.F.R. § Part 4.

The diagnosis of exogenous obesity which was made upon VA 
examination in 2007, in fact, is defined as obesity caused by 
overeating, and not by any metabolic or disease related 
condition.  The Board notes that obesity caused by overeating 
is not caused by an external force (such as for an 
"injury"); rather, obesity in that case is a result of 
behavior.  Moreover, obesity that is not due to underlying 
pathology cannot be considered a deviation from the normal 
function of the body (such as for a "disease"); rather, the 
storage of calories for future use represents the body 
working most efficiently at what it is designed to do.

The Board notes that basic entitlement to service connection, 
like payment of VA compensation, is limited to cases where 
there is a current disability which is the result of a 
disease or injury, including an injurious event, incurred in 
active service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304, 3.159; see also Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Applying the law to the facts of this 
claim, the Board concludes that the medical evidence does not 
show that the veteran's obesity was incurred other than as a 
result of excess caloric intake.  In fact, in August 2007, a 
VA examiner having reviewed the claims folder, examined the 
veteran, and summarized the pertinent medical history 
concluded that he could identify no evidence that the 
veteran's exogenous obesity was incurred in or aggravated by 
active service.  

In the absence of evidence that the veteran's currently 
diagnosed obesity was incurred during service as a result of 
a disease process or injury, the Board finds that there is no 
disability for which service connection may be granted.  
Since direct service connection may not be established for 
exogenous obesity, the claim must be denied.


ORDER

Service connection for obesity is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


